Title: To Thomas Jefferson from C. W. F. Dumas, 31 December 1791
From: Dumas, Charles William Frederick
To: Jefferson, Thomas


The Hague, 31 Dec. 1791. The great powers of Europe are in chaos because of the impact of the French and Polish Revolutions. They fear and hate each other and dread “l’exemple que la nation françoise a donné aux autres.” Lafayette goes from Paris to Metz to raise men and supplies from the emigrés, beginning with Ettenheim.—The embassy must be sold because its physical condition is deteriorating at the same time that the taxes imposed on it are rising.—TJ will see in “le Supplement 103 de Mr. Luzac” the first of his letters and a promise to publish similar pieces. Luzac’s readers prefer bickerings, mischief, and fighting more than accounts of “un peuple heureux,” however.—[P.S.] He encloses a poem he has dedicated to Lafayette and a copy of a letter recently received from him.
